Citation Nr: 1729102	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  12-14 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Temple, Texas


THE ISSUE

Entitlement to an annual clothing allowance for the year 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel 







INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1993 to May 1993, and from November 1993 to August 2009.  

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2011 decision by the Department of Veterans Affairs (VA) Medical Center (VAMC) in Temple, Texas.  An application for an annual clothing allowance (on a VA Form 10-8678) was received in April 2011.  

Additional evidence, including VA treatment records and VA examination reports, has been associated with the claims file after the April 2012 statement of the case.  While the most recent statement of the case does not include review of this evidence, it pertains to issues not currently in appellate status before the Board (service connection and initial rating issues) and not to whether or not the criteria for a clothing allowance were met for year 2011.  This evidence is not relevant to the issue decided below - i.e., whether braces provided for service-connected orthopedic disorders tend to wear or tear clothing or whether medication prescribed for treatment of a service-connected skin disability results in irreparable damage to outer garments; therefore, the Veteran is not prejudiced by the Board promulgating a decision without agency of original jurisdiction (AOJ) consideration of this evidence in the first instance.      

In a June 2012 substantive appeal (on a VA Form 9), the Veteran requested a personal hearing at the local RO before a Veterans Law Judge (Travel Board hearing), which was scheduled for January 2017, and notice was sent to the Veteran.  In December 2016, the Veteran submitted a written statement withdrawing the hearing request.  Another hearing was scheduled for April 2017, and notice was sent to the Veteran.  In March 2017, the Veteran again submitted a written statement withdrawing the hearing request.  The request is deemed withdrawn and the Board may proceed with adjudication of the issue on appeal.  38 C.F.R. § 20.704(d) (2016).   


FINDINGS OF FACT

1.  The braces provided to the Veteran for the service-connected bilateral knee and lumbar spine disabilities do not tend to wear or tear clothing.

2.  The medication prescribed for treatment of a service-connected skin disorder, to include folliculitis, does not result in irreparable damage to the Veteran's outer garments.  


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance for year 2011 have not been met.  38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.          38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  Such notice should also address VA's practices in assigning disability ratings and effective dates for those ratings.  See Dingess/Hartman v. Nicholson,	 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, the Veteran was provided with notice in January 2012 that informed him of the evidence not of record that was necessary to substantiate the claim, as well as of VA and the Veteran's respective duties for obtaining evidence.  While this notice letter was provided after the initial adjudication of the claim in May 2011, the claim was subsequently readjudicated, and a statement of the case was issued in April 2012.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Although the letter did not provide notice of how disability ratings and effective dates are assigned, the Veteran is not prejudiced because no disability rating or effective date is being assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.   

VA satisfied its duty to assist the Veteran in the development of his claim.  First, VA satisfied its duty to seek, and assist in the procurement of, relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Specifically, the pertinent information and evidence that have been associated with the claims file include VA treatment records, private treatment records, opinions by the Temple VAMC Chief of the Prosthetic/Orthotic Lab, a December 2011 written statement by Dr. J.P, a fact sheet regarding benzoyl peroxide wash, and lay statements.  

Further, in May 2011 and January 2012, the braces were viewed by the Chief of the Prosthetic/Orthotic Lab to evaluate whether they tended to wear or tear clothing.  In May 2011, the Chief, Prosthetic Treatment Center indicated that medication used for a skin disorder does not cause irreparable damage to the Veteran's outer garments.  The Board finds the evaluations of the braces and skin-related medication provide a sound basis upon which to base decisions with regard to the issue on appeal.     

The Veteran withdrew the request for a Board hearing.  As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.     

Clothing Allowance for Year 2011

Under 38 C.F.R. § 3.810, a veteran who has a service-connected disability is entitled, upon application therefore, to an annual clothing allowance as specified in 38 U.S.C.A. § 1162.  The annual clothing allowance is payable in a lump sum for a service-connected disability, and the following eligibility criteria must also be satisfied: (1) a VA examination or examination report from a private physician as specified in 38 C.F.R. § 3.326(c) discloses that the veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing (including a wheelchair) because of such disability and such disability is the loss or loss of use of a hand or foot compensable at a rate specified in 38 C.F.R. § 3.350(a), (b), (c), (d) or (f) (2016); or (2) the Chief Medical Director or designee certifies that, because of such disability, a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the veteran's clothing, or that because of the use of a physician-prescribed medication for a skin condition that is due to the service-connected disability, irreparable damage is done to the veteran's outer garments.  38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a).

In this case, the evidence of record does not reflect service connected for the loss or loss of use of a hand or foot.  Nor has the Veteran contended otherwise.  As such, the provisions of 38 C.F.R. § 3.810(a)(1)(i) are inapplicable.  

Here, the Veteran, pursuant to application for an annual clothing allowance (on VA Form 10-8678) received in April 2011, contended that he qualified on the basis that the service-connected lumbar spine and bilateral knee disabilities necessitate orthopedic appliances (braces) be worn as well as due to bilateral scarring on the arms requiring the use of capsaicin cream.  In a December 2011 notice of disagreement, the Veteran reported wearing a back brace on the outside of his clothes every day.  The Veteran contended that he had been prescribed medication (hydrogen peroxide wash) for the service-connected folliculitis that discolors clothing.  The Veteran reported being prescribed bilateral knee braces and contended that, while there is padding on the braces, if worn for extended times the friction from donning/removing the braces as well as the movement between clothes and the brace material causes wear and tear of clothing.  In a June 2017 written statement, through the representative, the Veteran contended that the braces he was issued contain metal and are detrimental to clothing.  The Veteran contends that the peroxide wash, back brace, and knee braces cause wear and tear to clothing.

With respect to the knee and back braces, May and June 2010 private treatment records note that the Veteran was prescribed a LSO brace associated with the lumbar spine disability.  A July 2010 VA treatment record notes that bilateral hinge-type knee braces were ordered.  An August 2010 VA treatment record notes that the Veteran was issued bilateral knee braces with hinged knee sleeves.     

In a May 2011 decision, the Chief, Prosthetic Treatment Center indicated that the orthopedic appliances worn by the Veteran do not tend to wear out clothing.  As detailed in the April 2012 statement of case, the Chief of the Prosthetic/Orthotic Lab opined that the knee braces do not have exposed metal that would wear, tear, or damage clothing.  As noted in the statement of the case, the braces are not rigid and have no exposed metal.  In January 2012, the braces were viewed by the Chief of the Prosthetic/Orthotic Lab who opined that the bracing devices worn by the Veteran do not tend to wear or tear clothing.  

With respect to physician-prescribed medication for skin disorders, a December 2008 VA examination report notes that the Veteran was prescribed hydrocortisone - a topical corticosteroid.  In a December 2011 written statement, Dr. J.P. noted that the Veteran had been seen since October 2010 for (service-connected) acne/folliculitis of the face and trunk that was treated with benzoyl peroxide wash, oral clindamycin, and topical clindamycin lotion.      

In a May 2011 decision, the Chief, Prosthetic Treatment Center indicated that use of medication to treat a service-connected skin disorder does not cause irreparable damage to the Veteran's outer garments.  As detailed in the April 2012 statement of case, the benzoyl peroxide wash is a wash per directions for use.  A factsheet regarding benzoyl peroxide wash, which the Veteran has been prescribed to treat service-connected skin disorders, specifically indicates that contact with fabrics should be avoided because benzoyl peroxide will cause bleaching.  The wash administration instructions direct that it to be applied to wet skin areas and then rinsed off thoroughly.   

In a December 2011 written statement, Dr. J.P. noted that the Veteran had been prescribed benzoyl peroxide for treatment of acne/folliculitis of the face and trunk as well as oral clindamycin and uses a topical clindamycin lotion.  Dr. J.P. noted that a well-known side effective of benzoyl peroxide can be bleaching to fabrics (i.e., towels, clothes, etc.).  

Lay statements may be competent to support a claim by supporting the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  While the wear and tear or staining of clothing is capable of lay observation, the Board finds that the Chief of the Prosthetic/Orthotic Lab's opinions that the braces do not tend to wear or tear clothing and the skin-related medications do not cause irreparable damage to outer garments, outweighs the Veteran's general and unsubstantiated statements.  The Chief based the determination that the braces do not tend to wear or tear clothing on visual evaluation of this particular Veteran and the specific knee and lumbar braces, including specifically the covering over the hinges of the brace.  

VA treatment records are silent for any notation or statements made by the Veteran to health care professionals that the prescribed braces tend to wear out clothing, either in general or in this Veteran's specific case.  There is no other evidence of record (such as photographs showing wear and tear, statements from friends or relatives describing any wear of the Veteran's clothing they have observed, etc.), beyond the Veteran's general statements, that indicates the lumbar spine or knee braces cause wear and tear of clothing.  While the Veteran contends that the knee braces contain metal that wears clothing, the Chief of the Prosthetic/Orthotic Lab specifically noted that the metal hinges of the knee brace were covered with material and the knee braces had no exposed metal.

Further, while noting that benzoyl peroxide can cause bleaching of fabrics, Dr. J.P. specifically noted that the Veteran had been prescribed this medication as a wash and not a topical cream or other substance applied to the skin under clothing.  As detailed in the factsheet discussed above, proper use of benzoyl peroxide wash is to rinse the substance off thoroughly.  The factsheet specifically directs that contact of the wash with fabrics be avoided.  

Beyond potential inadvertent bleaching of towels used by the Veteran following rinsing off the benzoyl peroxide wash, the Board finds that the evidence of record does not reflect irreparable damage to outer garments and there is no evidence in the record (such as photographs showing staining, statements from friends or relatives describing any staining or damage of the Veteran's clothing they have observed, etc.) that such damage has occurred.  Further, the evidence of record also does not reflect, and the Veteran has not alleged, that the topical clindamycin causes irreparable damage to outer garments.

Based on the above, the Board finds that entitlement to an annual clothing allowance for year 2011 is not warranted.  38 C.F.R. § 3.810(a)(1)(ii).  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

A clothing allowance for year 2011 is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


